Information Disclosure Statement
1.	The information disclosure statements, filed January 24, 2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.
REASONS FOR ALLOWANCE
2.	Claims 1-6 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the newly cited prior art of record in the information disclosure statements filed 01/24/2022.
	The prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of independent claim 1, including a social media system communicatively connected to a distributed communications network; a social media app communicatively connected to the distributed communications network; a platform systems communicatively connected to the distributed communications network; a distributed architecture comprised by a user integrated with the social media system, the social media app and the platform systems over a distributed communications network, wherein the user owns the social media system and one or more of the social media app; a distributed social media network comprised of a plurality of users utilizing their own social media system and their one or more social media apps in the distributed architecture; a systems modules comprised of high-level cross-cutting programming and configuration utilized to manage the services of the social media system; the social media system comprised of one or more or all of the systems modules depending on user type and requirements; a consensus by conference required for publishing on the platform; the consensus by conference utilized to generate a protected consensus within a protected network where every user, social media system and social media app in a distributed social media network is known, authenticated and authorized; the consensus by conference comprised of a conference consensus categories, a conference consensus preconditions, and a conference consensus settings; a conference consensus machine learning based on a training set of data containing instances whose features and assigned category membership is known; a conference consensus features are derived from system composition profiles and their resulting performance metrics from telemetry data managed by the telemetry system; a conference consensus classifier is a classification algorithm that maps a new instance’s system profile data to a category; the conference consensus categories comprised of the conference consensus machine learning, the conference consensus features, and the conference consensus classifier algorithm; the consensus by conference machine learning utilizing the consensus by conference features and the consensus by conference classifier placing the social media system for each publisher in the distributed social media network into a publisher consensus system category classification; the consensus by conference machine learning dynamically placing the social media system for each publisher in the distributed social media network into a new publisher consensus system category classification when the social media system changes system footprint and/or produces more or less publishable content; the publisher consensus system category classification resulting in a population of publisher social media systems in the distributed social media network having similar performance capabilities and workload capacities; a distribution system modules comprised of a consensus event grid module connected to and managing a consensus event grid; the consensus event grid configured to utilize the publisher consensus system category classification; the consensus event grid configured to utilize a platform system category conference topics and a publisher consensus system category conference event subscription; the consensus event grid configured to utilize a platform system category attendee topics and a publisher consensus system category attendee event subscription; the conference consensus preconditions comprised of the platform system category conference topics, the platform system category attendee topics, the publisher consensus system category classification, the publisher consensus system category conference event subscription, and the publisher consensus system category attendee event subscription; the consensus event grid configured to enable the social media system to communicate the triggering of a consensus request on the distributed social media network; the social media system configured to utilize thread pools to handle multiple consensus requests; the publisher consensus system category classification utilized to enable the platform to create a multitude of consensus networks based on classification allowing the platform to scale and process consensus requests in parallel; a conference consensus settings comprised of a category conference attendee count, a category conference session count, and a category conference attendees per session count; the consensus by conference for each publisher consensus system category classification utilizing the category conference attendee count, the category conference session count, and the category conference attendees per session count to enable degrees of parallelism; the publisher consensus system category classification utilized to dynamically generate the conference consensus settings; the conference consensus settings utilized by the consensus by conference categories to fine tune scalability; a generate conference coordinator module functionality utilized by a publisher to designate another publisher in the same publisher consensus system category classification as a conference coordinator to setup and coordinate a consensus by conference to generate a consensus result; the generate conference coordinator module comprised of functionality to link a coordinator invitation queue to a coordinator reservation service configured to listen for and accept a coordinator RSVP at a coordinator RSVP address; the generate conference coordinator module further comprised of functionality to determine a coordinator invitation event source, select a category coordinator topic, and publish a coordinator invitation to the consensus event grid; the generate conference coordinator module further comprised of functionality to subscribe to the category coordinator event subscription for the publisher consensus system category classification, receive events for the category coordinator topic, and submit the coordinator RSVP; the generate conference coordinator module further comprised of a coordinator request retry setting, wherein the setting is utilized to determine the number of retry attempts to generate the conference coordinator for the consensus by conference; the generate conference coordinator module further comprised of a coordinator request transitory fault policy, wherein the policy is utilized to mitigate technical exceptions encountered during the generation of the conference coordinator for the consensus by conference; a generate conference attendees module comprised of functionality utilized by the conference coordinator to gather publishers in the same publisher consensus system category classification as conference attendees in a consensus by conference to generate a consensus result; the generate conference attendees module further comprised of functionality to utilize the category conference attendee count to determine the number of the conference attendees to gather for the consensus by conference; the generate conference attendees module further comprised of functionality to link a attendee invitation queue to a coordinator reservation service configured to listen for and accept one or more attendee RSVP at an attendee RSVP address; the generate conference attendees module further comprised of functionality to determine a attendee invitation event source, select a category attendee topic, and publish a attendee invitation to the consensus event grid; the generate conference attendees module further comprised of functionality to subscribe to the category attendee event subscription for the publisher consensus system category classification, receive events for the category attendee topic, and submit the attendee RSVP; the generate conference attendees module further comprised of a attendee request retry setting, wherein the setting is utilized to determine the number of retry attempts to generate the conference attendees for the consensus by conference; the generate conference attendees module further comprised of a attendee request transitory fault policy, wherein the policy is utilized to mitigate technical exceptions encountered during the generation of the conference attendees for the consensus by conference.
	Dependent claims 2-6 further limit allowed independent claim 1; therefore, they are also allowed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441